Order entered July 12, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00377-CV

                       YLDEFONSO M. AVILA, Appellant

                                         V.

                    BAYLOR SCOTT AND WHITE, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-02232-E

                                      ORDER

      Before the Court is appellant’s motion for an extension of time to file his

brief. We GRANT the motion and ORDER the brief received July 5, 2022 filed

as of the date of this order.

      We note the brief does not comply with the requirements of Texas Rule of

Appellate Procedure 38.1. Specifically, the brief does not include:

      •a complete list of all parties to the trial court’s judgment or appealed
      order, and the names and addresses of all trial and appellate counsel;

      •a table of contents with references to the pages of the brief;
      •an index of authorities arranged alphabetically and indicating the
      pages of the brief where the authorities are cited;

      •a concise statement of the nature of the case, the course of the
      proceedings, and the trial court’s disposition of the case, supported by
      record references;

      •a concise statement of the issues presented for review;

      •a concise, non-argumentative statement of the facts pertinent to the
      issues presented, supported by record references;

      •a succinct, clear, and accurate statement of the arguments made in the
      body of the brief;

      •a clear and concise argument for the contentions made, with
      appropriate citations to authorities and the record; and,

      •a short conclusion that clearly states the nature of the relief sought.

See TEX. R. APP. P. 38.1(a)-(d), (f)-(j). Accordingly, we ORDER appellant to file

an amended brief that complies with rule 38.1 no later than July 22, 2022. We

caution appellant that failure to comply may result in the appeal being dismissed

without further notice. See id. 38.8(a)(1), 42.3(b),(c).



                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE